Exhibit 10.2

 

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

UNITED THERAPEUTICS CORPORATION

 

I.                                        PREAMBLE

 

United Therapeutics Corporation (United Therapeutics) hereby enters into this
Corporate Integrity Agreement (CIA) with the Office of Inspector General (OIG)
of the United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). Contemporaneously with
this CIA, United Therapeutics is entering into a Settlement Agreement with the
United States.

 

United Therapeutics represents that, prior to the Effective Date of the CIA (as
defined below), United Therapeutics established a compliance program that
includes, among other things, the appointment of a Compliance Officer, the
development and dissemination of United Therapeutics’ Code of Conduct and
Business Ethics, the establishment of written policies and procedures, a
Disclosure Program, screening measures for Ineligible Persons, review and
disciplinary proceedings, auditing and monitoring, and regular training
concerning United Therapeutics’ Code of Conduct and Business Ethics and policies
and procedures.

 

United Therapeutics shall continue the operation of its compliance program in
accordance with the terms set forth below for the term of this CIA. United
Therapeutics may modify its compliance program as it deems appropriate, but at a
minimum, during the term of this CIA, it shall comply with the obligations set
forth herein.

 

Corporate Integrity Agreement
United Therapeutics Corporation

 

1

--------------------------------------------------------------------------------


 

II.                                   TERM AND SCOPE OF THE CIA

 

A.                                    The period of the compliance obligations
assumed by United Therapeutics under this CIA shall be five years from the
effective date of this CIA. The “Effective Date” shall be the date on which the
final signatory of this CIA executes this CIA. Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”

 

B.                                    Sections VII, X, and XI shall expire no
later than 120 days after OIG’s receipt of: (1) United Therapeutics’ final
Annual Report; or (2) any additional materials submitted by United Therapeutics
pursuant to OIG’s request, whichever is later.

 

C.                                    The scope of this CIA shall be governed by
the following definitions:

 

1.                                      “Covered Persons” includes:

 

a.                                      all owners of United Therapeutics who
are natural persons (other than shareholders who: (i) have an ownership interest
of less than 5% and (ii) acquired the ownership interest through public trading)
and all officers and directors of United Therapeutics;

 

b.                                      all employees of United Therapeutics;
and

 

c.                                       all contractors, subcontractors,
agents, and other persons who perform any of the Contribution and Assistance
Related Functions or Promotional Functions (as defined below) on behalf of
United Therapeutics.

 

2.                                      “Government Reimbursed Products” refers
to all United Therapeutics products that are: (a) marketed or sold by United
Therapeutics in the United States (or pursuant to contracts with the United
States) and (b) reimbursed by Federal health care programs.

 

3.                                      The term “Promotional Functions”
includes: (a) the selling, detailing, marketing, advertising, promoting, or
branding of Government Reimbursed Products; and (b) the preparation or external
dissemination of promotional materials or

 

2

--------------------------------------------------------------------------------


 

information about, or the provision of promotional services relating to,
Government Reimbursed Products, including those functions relating to United
Therapeutics’ review and approval processes for promotional materials and any
applicable review committee(s).

 

4.                                      The term “Contribution and Assistance
Related Functions” includes: all activities, systems, processes, and procedures
relating to the following: (a) grants provided by United Therapeutics or any
entity acting on behalf of United Therapeutics to any independent third-party
patient assistance program (Independent Charity PAP); (b) charitable
contributions provided by United Therapeutics or any entity acting on behalf of
United Therapeutics to any Independent Charity PAP; (c) donations (in cash or in
kind) to any Independent Charity PAP by United Therapeutics or any entity acting
on behalf of United Therapeutics; (d) the operation of, or participation in, any
patient assistance program by United Therapeutics or any entity acting on behalf
of United Therapeutics.

 

5.                                      The term “United Therapeutics Affiliate”
shall mean any entity, other than United Therapeutics Corporation, that is owned
or controlled directly or indirectly, by United Therapeutics Corporation and
whose employees or contractors perform Contribution and Assistance Related
Functions. All obligations set forth in Section III below shall apply to the
Contribution and Assistance Related Functions performed by United Therapeutic
Affiliates and all references to “United Therapeutics” in the defined terms set
forth in this Section II shall mean United Therapeutics and United Therapeutics
Affiliates. In addition, the notice requirements in Section IV and the
certification obligations set forth in Section V.C. below shall apply to both
United Therapeutics and any United Therapeutics Affiliate(s).

 

III.                              CORPORATE INTEGRITY OBLIGATIONS

 

United Therapeutics shall establish and maintain a Compliance Program that
includes the following elements:

 

A.                                    Compliance Officer and Committee, Board of
Directors, and Management Compliance Obligations.

 

1.                                      Compliance Officer.   Within 90 days
after the Effective Date, United Therapeutics shall appoint a Compliance Officer
and shall maintain a Compliance Officer for the term of the CIA. The Compliance
Officer shall be an employee and a member of senior management of United
Therapeutics; shall report directly to the

 

3

--------------------------------------------------------------------------------


 

President of United Therapeutics; and shall not be, or be subordinate to, the
General Counsel or Chief Financial Officer or have any responsibilities that
involve acting in any capacity as legal counsel or supervising legal counsel
functions for United Therapeutics. The Compliance Officer shall be responsible
for, without limitation:

 

a.                                      developing and implementing policies,
procedures, and practices designed to ensure compliance with the requirements
set forth in this CIA and with Federal health care program requirements;

 

b.                                      making periodic (at least quarterly)
reports regarding compliance matters directly to the Board of Directors of
United Therapeutics and shall be authorized to report on such matters to the
Board of Directors at any time. Written documentation of the Compliance
Officer’s reports to the Board of Directors shall be made available to OIG upon
request; and

 

c.                                       monitoring the day-to-day compliance
activities engaged in by United Therapeutics as well as for any reporting
obligations created under this CIA.

 

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.

 

United Therapeutics shall report to OIG, in writing, any change in the identity
of the Compliance Officer, or any actions or changes that would affect the
Compliance Officer’s ability to perform the duties necessary to meet the
obligations in this CIA, within five days after such a change.

 

2.                                      Compliance Committee. Within 90 days
after the Effective Date, United Therapeutics shall appoint a Compliance
Committee.  The Compliance Committee shall, at a minimum, include the Compliance
Officer and other members of senior management necessary to meet the
requirements of this CIA (e.g., senior executives of relevant departments). The
Compliance Officer shall chair the Compliance Committee and the Compliance
Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of United Therapeutics’
risk areas and shall oversee monitoring of internal and external audits and
investigations).

 

4

--------------------------------------------------------------------------------


 

The Compliance Committee shall meet at least quarterly. The minutes of the
Compliance Committee meetings shall be made available to OIG upon request.

 

United Therapeutics shall report to OIG, in writing, or any actions or changes
that would affect the Compliance Committee’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.

 

3.                                      Board of Directors Compliance
Obligations. The Board of Directors (or a committee of the Board) of United
Therapeutics (the Board) shall be responsible for the review and oversight of
matters related to compliance with Federal health care program requirements and
the obligations of this CIA. The Board must include independent (i.e.,
non-executive) members.

 

The Board shall, at a minimum, be responsible for the following:

 

a.                                      meeting at least quarterly to review and
oversee United Therapeutics’ Compliance Program, including but not limited to
the performance of the Compliance Officer and Compliance Committee;

 

b.                                      submitting to OIG a description of the
documents and other materials it reviewed, as well as any additional steps
taken, such as the engagement of an independent advisor or other third party
resources, in its oversight of the compliance program and in support of making
the resolution below during each Reporting Period; and

 

c.                                       for each Reporting Period of the CIA,
adopting a resolution, signed by each individual member of the Board,
summarizing its review and oversight of United Therapeutics’ compliance with
Federal health care program requirements and the obligations of this CIA.

 

d.                                      for the first Reporting Period of the
CIA, the Board shall retain an individual or entity with expertise in compliance
with Federal health care program requirements (Compliance Expert) to perform a
review of the effectiveness of United Therapeutics’ Compliance Program
(Compliance Program

 

5

--------------------------------------------------------------------------------


 

Review). The Compliance Expert shall create a work plan for the Compliance
Program Review and prepare a written report about the Compliance Program Review.
The written report (Compliance Program Review Report) shall include a
description of the Compliance Program Review and any recommendations with
respect to United Therapeutics’ compliance program. The Board shall review the
Compliance Program Review Report as part of its review and oversight of United
Therapeutics’ compliance program. A copy of the Compliance Program Review report
shall be provided to OIG in each Annual Report submitted by United Therapeutics.
In addition, copies of any materials provided to the Board by the Compliance
Expert, along with minutes of any meetings between the Compliance Expert and the
Board, shall be made available to OIG upon request.

 

At minimum, the resolution shall include the following language:

 

“The Board of Directors has made a reasonable inquiry into the operations of
United Therapeutics’ Compliance Program during the preceding twelve- month
period including the performance of the Compliance Officer and the Compliance
Committee. Based on its inquiry and review, the Board has concluded that, to the
best of its knowledge, United Therapeutics has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the CIA.”

 

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at United Therapeutics.

 

United Therapeutics shall report to OIG, in writing, any changes in the
composition of the Board, or any actions or changes that would affect the
Board’s ability to perform the duties necessary to meet the obligations in this
CIA, within 15 days after such a change.

 

4.                                      Management Certifications: In addition
to the responsibilities set forth in this CIA for all Covered Persons, certain
United Therapeutics employees

 

6

--------------------------------------------------------------------------------


 

(Certifying Employees) are specifically expected to monitor and oversee
activities within their areas of authority and shall annually certify that the
applicable United Therapeutics business unit is compliant with applicable
Federal health care program requirements and with the obligations of this CIA.
These Certifying Employees shall include, at a minimum, the following: the
Senior Vice President of Global Medical Affairs; the Vice President of
Marketing; the Vice President of Sales; the Senior Vice President of Strategic
Operations; and the Senior Vice President and Chief Compliance Officer. For each
Reporting Period, each Certifying Employee shall sign a certification that
states:

 

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department or functional
area], an area under my supervision. My job responsibilities include ensuring
compliance with regard to the           [insert name of the department or
functional area] with all applicable Federal health care program requirements,
obligations of the Corporate Integrity Agreement, and United Therapeutics
policies, and I have taken steps to promote such compliance.  To the best of my
knowledge, the       [insert name of department or functional area] of United
Therapeutics is in compliance with all applicable Federal health care program
requirements and the obligations of the Corporate Integrity Agreement. I
understand that this certification is being provided to and relied upon by the
United States.”

 

If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.

 

Within 90 days after the Effective Date, United Therapeutics shall develop and
implement a written process for Certifying Employees to follow for the purpose
of completing the certification required by this section (e.g., reports that
must be reviewed, assessments that must be completed, sub-certifications that
must be obtained, etc. prior to the Certifying Employee making the required
certification).

 

B.                                    Written Standards.

 

Within 90 days after the Effective Date, United Therapeutics shall implement
written policies and procedures regarding the operation of its compliance
program, including the compliance program requirements outlined in this CIA and
United Therapeutics’ compliance with Federal health care program requirements
(Policies and

 

7

--------------------------------------------------------------------------------


 

Procedures). Throughout the term of this CIA, United Therapeutics shall enforce
its Policies and Procedures and shall make such compliance an element in
evaluating the performance of all employees. The Policies and Procedures shall
be made available to all Covered Persons.  At a minimum, the Policies and
Procedures shall address the following:

 

a.                                      appropriate ways to conduct Contribution
and Assistance Related Functions in compliance with: (i) all applicable Federal
healthcare program requirements, including but not limited to, the Federal
Anti-Kickback Statute (codified at 42 U.S.C. § 1320a-7b(b)) and the False Claims
Act;

 

b.                                      arrangements and interactions with
(including donations to and sponsorship of) independent third-party patient
assistance programs (Independent Charity PAPs). These Policies and Procedures
shall be designed to ensure that United Therapeutics’ arrangements and
interactions comply with all applicable Federal health care program
requirements. The Policies and Procedures shall also be designed to ensure that
United Therapeutics’ arrangements and interactions (including donations and
sponsorship) comply with all guidance issued by OIG relating to the support and
funding of patient assistance programs, including but not limited to, the OIG’s
Special Advisory Bulletin on Patient Assistance Programs for Medicare Part D
Enrollees, 70 Fed. Reg. 70623 (Nov. 22, 2005) and OIG’s Supplemental Special
Advisory Bulletin: Independent Charity Patient Assistance Programs, 79 Fed. Reg.
31120 (May 30, 2014);

 

c.                                       the operation of, or participation in,
any patient assistance program by United Therapeutics or any entity acting on
behalf of United Therapeutics. These Policies and Procedures shall be designed
to ensure that United Therapeutics’ operation of or in participation in such
programs complies with all applicable Federal health care program requirements.
The Policies and Procedures shall also be designed to ensure that United
Therapeutics’ operation of or participation in any such patient assistance
program complies with all guidance

 

8

--------------------------------------------------------------------------------


 

issued by OIG relating to assistance provided to patients by pharmaceutical
manufacturers to reduce or eliminate the cost of copayments for drugs, including
but not limited to, the OIG’s Special Advisory Bulletin on Pharmaceutical
Manufacturer Copayment Coupons (Sept. 2014);

 

d.                                      the materials and information that may
be distributed by appropriate United Therapeutics personnel about Independent
Charity PAPs or Contribution and Assistance Related Functions and the manner in,
and circumstances under, which appropriate United Therapeutics personnel may
respond to requests for information about Independent Charity PAPs or
Contribution and Assistance Related Functions; and

 

e.                                       appropriate ways to conduct Promotional
Functions in compliance with all: (i) applicable Federal healthcare program
requirements, including but not limited to, the Federal Anti-Kickback Statute
(codified at 42 U.S.C. § 1320a-7b(b)) and the False Claims Act (codified at 31
U.S.C. §§ 3729-3733) and (ii) applicable Food and Drug Administration (FDA)
requirements.

 

At least annually (and more frequently, if appropriate), United Therapeutics
shall assess and update, as necessary, the Policies and Procedures. Any new or
revised Policies and Procedures shall be made available to all Covered Persons.

 

All Policies and Procedures shall be made available to OIG upon request.

 

C.                                    Training and Education.

 

1.                                      Training Plan. Within 90 days after the
Effective Date, United Therapeutics shall develop a written plan (Training Plan)
that outlines the steps United Therapeutics will take to ensure that: (a) all
Covered Persons receive at least annual training regarding United Therapeutics’
CIA requirements and compliance program; (b) all Covered Persons who engage in
or supervise Covered Persons who engage in Contribution and Assistance Related
Functions receive at least annual training regarding: (i) all applicable Federal
health care program requirements relating to Contribution and Assistance Related
Functions and (ii) all United Therapeutics Policies and Procedures

 

9

--------------------------------------------------------------------------------


 

and other requirements applicable to Contribution and Assistance Related
Functions; and (c) all Covered Persons who engage in or supervise Covered
Persons who engage in Promotional Functions receive at least annual training
regarding (i) all applicable Federal health care program and FDA requirements
relating to Promotional Functions and (ii) all United Therapeutics Policies and
Procedures and other requirements applicable to Promotional Functions.

 

The Training Plan shall include information regarding the following: training
topics, categories of Covered Persons required to attend each training session,
length of the training session(s), schedule for training, and format of the
training. United Therapeutics shall furnish training to its Covered Persons
pursuant to the Training Plan during each Reporting Period.

 

2.                                      Board Member Training. Within 120 days
after the Effective Date, United Therapeutics shall provide at least two hours
of training to each member of the Board of Directors. This training shall
address the corporate governance responsibilities of board members, and the
responsibilities of board members with respect to review and oversight of the
compliance program. Specifically, the training shall address the unique
responsibilities of health care Board members, including the risks, oversight
areas, and strategic approaches to conducting oversight of a health care entity.
This training may be conducted by an outside compliance expert hired by the
Board and should include a discussion of OIG’s guidance on Board member
responsibilities.

 

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a Board member or within 90 days
after the Effective Date, whichever is later.

 

3.                                      Training Records. United Therapeutics
shall make available to OIG, upon request, training materials and records
verifying that Covered Persons and Board members have timely received the
training required under this section.

 

D.                                    Risk Assessment and Mitigation Process.

 

Within 120 days after the Effective Date, United Therapeutics shall develop and
implement a centralized annual risk assessment and internal review process to
identify and address risks associated with each of United Therapeutics’
Government Reimbursed Products and with applicable Federal health care program
requirements. The risk assessment and internal review process shall require
compliance, legal, and department

 

10

--------------------------------------------------------------------------------


 

leaders, at least annually, to: (1) identify and prioritize risks associated
with each Government Reimbursed Product, including risks associated with the
sales, marketing, and promotion of such products and risks associated with
United Therapeutics’ operation of any patient assistance program and the
company’s arrangements and interactions with any Independent Charity PAPs,
(2) develop internal audit work plans related to the identified risk areas,
(3) implement the internal audit work plans, (4) develop corrective action plans
in response to the results of any internal audits performed, and (5) track the
implementation of the corrective action plans in order to assess the
effectiveness of such plans.  United Therapeutics shall maintain the risk
assessment and internal review process for the term of the CIA.

 

E.                                     Review Procedures.

 

1.                                      General Description.

 

a.                                      Engagement of Independent Review
Organization. Within 90 days after the Effective Date, United Therapeutics shall
engage an entity (or entities), such as an accounting, auditing, or consulting
firm (hereinafter “Independent Review Organization” or “IRO”), to perform the
reviews listed in this Section III.E. The applicable requirements relating to
the IRO are outlined in Appendix A to this CIA, which is incorporated by
reference.

 

b.                                      Retention of Records. The IRO and United
Therapeutics shall retain and make available to OIG, upon request, all work
papers, supporting documentation, correspondence, and draft reports (those
exchanged between the IRO and United Therapeutics) related to the reviews.

 

2.                                      System, Transaction, and Additional
Items Reviews. As set forth more fully in Appendix B, the IRO Reviews shall
consist of two components: Systems Reviews and Transactions Reviews. The Systems
Reviews shall assess United Therapeutics’ systems, processes, policies, and
procedures relating to the Contribution and Assistance Related Functions. If
there are no material changes in United Therapeutics’ relevant systems,
processes, policies, and procedures, the Systems Reviews shall be performed for
the first and fourth Reporting Periods. If United Therapeutics materially
changes its relevant systems, processes, policies, and procedures, the IRO shall

 

11

--------------------------------------------------------------------------------


 

perform a Systems Review for the Reporting Period in which such changes were
made in addition to conducting the Systems Review for the first and fourth
Reporting Periods, as set forth more fully in Appendix B.

 

The Transactions Reviews shall be performed annually and shall cover each of the
five Reporting Periods. The Transactions Reviews shall assess Contribution and
Assistance Related Functions and may assess Promotional Functions. The
IRO(s) shall perform all components of each annual Transaction Review. As set
forth more fully in Appendix B, the Transactions Review shall include several
components.

 

In addition, as set forth in Appendix B, as part of the Transactions Reviews,
OIG may at its discretion require a review of up to three additional areas or
practices of United Therapeutics identified by OIG in its discretion (hereafter
“Additional Items”). For purposes of identifying the Additional Items to be
included in the Transactions Review for a particular Reporting Period, OIG will
consult with United Therapeutics and may consider internal audit and monitoring
work conducted by United Therapeutics, the Government Reimbursed Product
portfolio, the nature and scope of United Therapeutics’ promotional practices
and arrangements with HCPs and HCIs, and other information known to it.

 

As set forth more fully in Appendix B, United Therapeutics may propose to OIG
that its internal audit(s) be partially substituted for one or more of the
Additional Items that would otherwise be reviewed by the IRO as part of the
Transactions Review. OIG retains sole discretion over whether, and in what
manner, to allow United Therapeutics’ internal audit and monitoring work to be
substituted for any portion of the Additional Items review conducted by the IRO.

 

OIG shall notify United Therapeutics of the nature and scope of the IRO review
for each of the Additional Items not later than 120 days prior to the end of
each Reporting Period. Prior to undertaking the review of the Additional Items,
the IRO and/or United Therapeutics shall submit an audit work plan to OIG for
approval and the IRO shall conduct the review of the Additional Items based on a
work plan approved by OIG.

 

3.                                      IRO Review Reports. The IRO shall
prepare a report based upon each IRO Review performed (IRO Review Report).
Information to be included in the IRO Review Report is described in Appendix A
and Appendix B.

 

12

--------------------------------------------------------------------------------


 

4.                                      Independence and Objectivity
Certification.  The IRO shall include in its report(s) to United Therapeutics a
certification that the IRO has: (a) evaluated its professional independence and
objectivity with respect to the reviews required under this Section III.E; and
(b) concluded that it is, in fact, independent and objective in accordance with
the requirements specified in Appendix A. The IRO’s certification shall include
a summary of current and prior engagements between United Therapeutics and IRO.

 

F.                                      Disclosure Program.

 

Within 90 days after the Effective Date, United Therapeutics shall establish a
Disclosure Program that includes a mechanism (e.g., a toll free compliance
telephone line) to enable individuals to disclose, to the Compliance Officer or
some other person who is not in the disclosing individual’s chain of command,
any identified issues or questions associated with United Therapeutics’
policies, conduct, practices, or procedures with respect to a Federal health
care program believed by the individual to be a potential violation of criminal,
civil, or administrative law.  United Therapeutics shall appropriately publicize
the existence of the Disclosure Program and the disclosure mechanism (e.g., via
periodic e-mails to employees, or by posting the information in prominent common
areas).

 

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. The Disclosure Program also
shall include a requirement that all of United Therapeutics’ Covered Persons
shall be expected to report suspected violations of any Federal health care
program requirements to the Compliance Officer or other appropriate individual
designated by United Therapeutics. Upon receipt of a disclosure, the Compliance
Officer (or designee) shall gather all relevant information from the disclosing
individual. The Compliance Officer (or designee) shall make a preliminary, good
faith inquiry into the allegations set forth in every disclosure to ensure that
it obtains all necessary information to determine whether a further review
should be conducted.  For any disclosure that is sufficiently specific so that
it reasonably: (1) permits a determination of the appropriateness of the alleged
improper practice; and (2) provides an opportunity for taking corrective action,
United Therapeutics shall conduct an internal review of the allegations set
forth in the disclosure and ensure that proper follow-up is conducted.

 

13

--------------------------------------------------------------------------------


 

The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt
of the disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.

 

G.                                    Ineligible Persons.

 

1.                                      Definitions.  For purposes of this CIA:

 

a.                                      an “Ineligible Person” shall include an
individual or entity who:

 

i.                                          is currently excluded from
participation in the Federal health care programs; or

 

ii.                                       has been convicted of a criminal
offense that falls within the scope of 42 U.S.C. § 1320a-7(a), but has not yet
been excluded.

 

b.                                      “Exclusion List” means the HHS/OIG List
of Excluded Individuals/Entities (LEIE) (available through the Internet at
http://www.oig.hhs.gov).

 

2.                                      Screening Requirements. United
Therapeutics shall ensure that all prospective and current Covered Persons are
not Ineligible Persons, by implementing the following screening requirements.

 

a.                                      United Therapeutics shall screen all
prospective Covered Persons against the Exclusion List prior to engaging their
services and, as part of the hiring or contracting process, shall require such
Covered Persons to disclose whether they are Ineligible Persons.

 

b.                                      United Therapeutics shall screen all
current Covered Persons against the Exclusion List within 90 days after the
Effective Date and on an annual basis thereafter.

 

14

--------------------------------------------------------------------------------


 

c.                                       United Therapeutics shall maintain a
policy requiring all Covered Persons to disclose immediately if they become an
Ineligible Person.

 

Nothing in this Section III.G affects United Therapeutics’ responsibility to
refrain from (and liability for) billing Federal health care programs for items
or services furnished, ordered, or prescribed by excluded persons. United
Therapeutics understands that items or services furnished, ordered, or
prescribed by excluded persons are not payable by Federal health care programs
and that United Therapeutics may be liable for overpayments and/or criminal,
civil, and administrative sanctions for employing or contracting with an
excluded person regardless of whether United Therapeutics meets the requirements
of Section III.G.

 

3.                                      Removal Requirement. If United
Therapeutics has actual notice that a Covered Person has become an Ineligible
Person, United Therapeutics shall remove such Covered Person from responsibility
for, or involvement with, United Therapeutics’ business operations related to
the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person’s compensation is paid in whole or part, directly or indirectly,
by any Federal health care program(s) from which the Covered Person has been
excluded at least until such time as the Covered Person is reinstated into
participation in such Federal health care program(s).

 

4.                                      Pending Charges and Proposed Exclusions.
If United Therapeutics has actual notice that a Covered Person is charged with a
criminal offense that falls within the scope of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(1)-(3), or is proposed for exclusion during the Covered Person’s
employment or contract term, United Therapeutics shall take all appropriate
actions to ensure that the responsibilities of that Covered Person have not and
shall not adversely affect the quality of care rendered to any beneficiary, or
the accuracy of any claims submitted to any Federal health care program.

 

H.                                   Notification of Government Investigation or
Legal Proceeding.

 

Within 30 days after discovery, United Therapeutics shall notify OIG, in
writing, of any ongoing investigation or legal proceeding known to United
Therapeutics conducted or brought by a governmental entity or its agents
involving an allegation that United Therapeutics has committed a crime or has
engaged in fraudulent activities. This notification shall include a description
of the allegation, the identity of the investigating

 

15

--------------------------------------------------------------------------------


 

or prosecuting agency, and the status of such investigation or legal proceeding.
United Therapeutics shall also provide written notice to OIG within 30 days
after the resolution of the matter, and shall provide OIG with a description of
the findings and/or results of the investigation or proceeding, if any.

 

I.                                        Reportable Events.

 

1.                                      Definition of Reportable Event. For
purposes of this CIA, a “Reportable Event” means anything that involves:

 

a.                                      a matter that a reasonable person would
consider a probable violation of criminal, civil, or administrative laws
applicable to any Federal health care program for which penalties or exclusion
may be authorized;

 

b.                                      the employment of or contracting with a
Covered Person who is an Ineligible Person as defined by Section III.G.1.a; or

 

c.                                       the filing of a bankruptcy petition by
United Therapeutics.

 

A Reportable Event may be the result of an isolated event or a series of
occurrences.

 

2.                                      Reporting of Reportable Events. If
United Therapeutics determines (after a reasonable opportunity to conduct an
appropriate review or investigation of the allegations) through any means that
there is a Reportable Event, United Therapeutics shall notify OIG, in writing,
within 30 days after making the determination that the Reportable Event exists.

 

3.                                      Reportable Events under
Section III.I.1.a. For Reportable Events under Section III.I.1.a, the report to
OIG shall include:

 

a.                                      a complete description of all details
relevant to the Reportable Event, including, at a minimum, the types of claims,
transactions or other conduct giving rise to the Reportable Event, the period
during which the conduct occurred, and the names of entities and individuals
believed to be implicated, including an explanation of their roles in the
Reportable Event;

 

16

--------------------------------------------------------------------------------


 

b.                                      a statement of the Federal criminal,
civil or administrative laws probably violated by the Reportable Event;

 

c.                                       the Federal health care programs
affected by the Reportable Event; and

 

d.                                      a description of United Therapeutics’
actions taken to correct the Reportable Event and prevent it from recurring.

 

4.                                      Reportable Events under
Section III.I.1.b. For Reportable Events under Section III.I.1.b, the report to
OIG shall include:

 

a.                                      the identity of the Ineligible Person
and the job duties performed by that individual;

 

b.                                      the dates of the Ineligible Persons
employment or contractual relationship;

 

c.                                       a description of the Exclusion List
screening that United Therapeutics completed before and/or during the Ineligible
Person’s employment or contract and any flaw or breakdown in the Ineligible
Persons screening process that led to the hiring or contracting with the
Ineligible Person;

 

d.                                      a description of how the Ineligible
Person was identified; and

 

e.                                       a description of any corrective action
implemented to prevent future employment or contracting with an Ineligible
Person.

 

5.                                      Reportable Events under
Section III.I.1.c. For Reportable Events under Section III.I.1.d, the report to
OIG shall include documentation of the bankruptcy filing and a description of
any Federal health care program requirements implicated.

 

17

--------------------------------------------------------------------------------


 

J.                                        Independent Charity Patient Assistance
Program Activities

 

To the extent that United Therapeutics makes monetary donations to Independent
Charity PAPs, it shall comply with the provisions of this Section III.J.

 

1.                                      Role and Responsibilities of the
Independent Charity Interaction Team. Within 90 days after the Effective Date,
United Therapeutics shall vest sole responsibility and authority for budgeting
and other donation related activities relating to Independent Charity PAPs in
its existing Grants Review Committee and Compliance Officer (referred to herein
as the “Independent Charity Interaction Team”).

 

The Independent Charity Interaction Team shall operate separately and
independently from United Therapeutics’ commercial organization. For purposes of
this CIA, the “commercial organization” shall be defined to include the sales,
marketing, and similar commercial business units of United Therapeutics. United
Therapeutics’ commercial organization shall have no involvement in, or influence
over, the review, approval, or implementation of any budget or other decisions
or activities relating to donations to Independent Charity PAPs.

 

Sole responsibility and authority for communicating with Independent Charity
PAPs regarding United Therapeutics’ donations to such PAPs shall be vested in
the Independent Charity Interaction Team. United Therapeutics’ commercial
organization shall not communicate with, influence, or be involved in
communciations with, or receive information from Independent Charity PAPs.

 

2.                                      Budgeting Process. Within 90 days after
the Effective Date, United Therapeutics’ Independent Interaction Team shall
establish a budget process to be followed for United Therapeutics’ donations to
Independent Charity PAPs. The Independent Charity Interaction Team shall propose
an annual budget for donations to Independent Charity PAPs based on objective
criteria in accordance with general guidelines approved by the legal department
with input from the compliance department. The commercial organization shall
have no involvement in the budget process, and the budget to be used for
donations to Independent Charity PAPs shall not be based on monies allocated to
the Independent Charity Interaction Team from the commercial organization.

 

United Therapeutics shall approve the annual budget for donations to Independent
Charity PAPs at a level within the organization above the commercial
organization (e.g.,

 

18

--------------------------------------------------------------------------------


 

at the executive level). After the annual budget is approved, the Independent
Charity Interaction Team shall have sole responsibility for allocating the
approved budget across donations to Independent Charity PAPs and to any disease
state fund established by the Independent Charity PAP.

 

The Independent Charity Interaction Team shall have sole responsibility for
assessing requests for additional or supplemental funding from Independent
Charity PAPs outside of the annual budget. Such requests shall be assessed
against standardized, objective criteria established by the Independent Charity
Interaction Team. United Therapeutics legal and compliance personnel shall also
be involved in the review and approval of requests for additional/supplemental
funding. The purpose of this review shall be to ensure that any supplemental
funding to the Independent Charity PAP is provided in accordance with applicable
Federal health care program requirements, OIG guidance, and United Therapeutics
Policies and Procedures.

 

3.                                      Criteria Relating to Donations to
Independent Charity PAPs. Within 90 days after the Effective Date, the
Independent Charity Interaction Team (with input from the legal department and
compliance departments) shall establish standardized, objective written criteria
that govern donations to Independent Charity PAPs and any specific disease state
funds of such PAPs. The criteria shall be designed to ensure that the
Independent Charity PAP does not function as a conduit for payments or other
benefits from United Therapeutics to patients and does not impermissibly
influence patients’ drug choices.

 

United Therapeutics’ Independent Charity Interaction Team shall gather
information about Independent Charity PAPs and their disease funds in a manner
that does not exert or attempt to exert any direct or indirect control over the
entity operating the PAP or over its assistance program. United Therapeutics
shall not influence or attempt to influence, directly or indirectly, the
identification, delineation, establishment, or modification of, or the
parameters relating to, any disease fund by the Independent Charity PAP.

 

Personnel from United Therapeutics’ legal and compliance departments shall
review all proposed donations and arrangements between United Therapeutics and
any Independent Charity PAP. United Therapeutics shall not make donations to any
Independent Charity Group or to any disease state fund of an Independent Charity
PAP until after the legal and compliance review has occurred.

 

19

--------------------------------------------------------------------------------


 

United Therapeutics agrees that it will donate to an Independent Charity PAP
only if the following criteria are satisfied:

 

a.                                      United Therapeutics does not and shall
not exert (directly or through any affiliate) any influence or control over the
identification, delineation, establishment, or modification of any specific
disease funds operated by the Independent Charity PAP.  Among other things,
United Therapeutics has not made and shall not make (directly or through any
affiliate) suggestions or requests to the Independent Charity PAP about the
identification, delineation, establishment, or modification of disease state
funds;

 

b.                                      United Therapeutics does not and shall
not exert (directly or through any affiliate) any direct or indirect influence
or control over the Independent Charity PAP’s process or criteria for
determining eligibility of patients who qualify for its assistance program;

 

c.                                       United Therapeutics does not and shall
not solicit or receive (directly or indirectly through third parties) any data
or information from the Independent Charity PAP that would enable it to
correlate the amount or frequency of its donations with support for United
Therapeutics’ products or services; and

 

d.                                      United Therapeutics does not and shall
not provide donations for a disease state fund that covers only a single product
or that covers only United Therapeutics’ products.

 

United Therapeutics shall continue the Independent Charity PAP processes
described above (or equivalent processes) throughout the term of the CIA, and
shall notify OIG in writing at least 60 days prior to the implementation of any
modifications to the process described above.

 

United Therapeutics shall include a summary of the Independent Charity PAP
processes, policies, and procedures outlined in this section III.J as part of
each Annual Report.

 

20

--------------------------------------------------------------------------------


 

IV.                               SUCCESSOR LIABILITY

 

In the event that, after the Effective Date, United Therapeutics proposes to
(a) sell any or all of its United States-based business, business units or
departments (whether through a sale of assets, sale of stock or other type of
transaction) that are subject to this CIA; or (b) purchases or establishes a new
United States-based business, business unit or department with activities
related to Government Reimbursed Products, the CIA shall be binding on the
purchaser of any business, business unit or department and any new business,
business unit or department (and all Covered Persons at each new business,
business unit or department) shall be subject to the applicable requirements of
this CIA, unless otherwise determined and agreed to in writing by OIG.

 

If, in advance of a proposed sale or a proposed purchase, United Therapeutics
wishes to obtain a determination by OIG that the proposed purchaser or the
proposed acquisition will not be subject to the requirements of the CIA, United
Therapeutics must notify OIG in writing of the proposed sale or purchase at
least 30 days in advance. This notification shall include a description of the
business, business unit, or department to be sold or purchased, a brief
description of the terms of the transaction and, in the case of a proposed sale,
the name and contact information of the prospective purchaser.

 

V.                                    IMPLEMENTATION AND ANNUAL REPORTS

 

A.                                    Implementation Report.

 

Within 120 days after the Effective Date, United Therapeutics shall submit a
written report to OIG summarizing the status of its implementation of the
requirements of this CIA (Implementation Report). The Implementation Report
shall, at a minimum, include:

 

1.                                      the name, address, phone number, and
position description of the Compliance Officer required by Section III.A.1, and
a summary of other noncompliance job responsibilities the Compliance Officer may
have;

 

2.                                      the names and positions of the members
of the Compliance Committee required by Section III.A.2;

 

3.                                      the names of the members of the Board of
Directors who are responsible for satisfying the compliance obligations
described in Section III.A.3;

 

21

--------------------------------------------------------------------------------


 

4.                                      the identity and credentials of the
Compliance Expert required by Section III.A.3;

 

5.                                      the names and positions of the
Certifying Employees required by Section III.A.4;

 

6.                                      a list of the Policies and Procedures
required by Section III.B.3;

 

7.                                      the Training Plan required by
Section III.C.1 and a description of the Board of Directors training required by
Section III.C.2 (including a summary of the topics covered, the length of the
training and when the training was provided);

 

8.                                      a description of the risk assessment and
internal review process required by Section III.D;

 

9.                                      the following information regarding the
IRO(s): (a) identity, address, and phone number; (b) a copy of the engagement
letter; (c) information to demonstrate that the IRO has the qualifications
outlined in Appendix A; and (d) a certification from the IRO regarding its
professional independence and objectivity with respect to United Therapeutics;

 

10.                               a description of the Disclosure Program
required by Section III.F;

 

11.                               a description of the Ineligible Persons
screening and removal process required by Section III.G.;

 

12.                               a list of all of United Therapeutics’
locations (including locations and mailing addresses); the corresponding name
under which each location is doing business; the corresponding phone numbers and
fax numbers;

 

13.                               a description of United Therapeutics’
corporate structure, including identification of any parent and sister
companies, subsidiaries, and their respective lines of business; and

 

14.                               the certifications required by Section V.C.

 

22

--------------------------------------------------------------------------------


 

B.                                    Annual Reports.

 

United Therapeutics shall submit to OIG a report on its compliance with the CIA
requirements for each of the five Reporting Periods (Annual Report). Except as
otherwise specified, each Annual Report shall include, at a minimum, the
following information:

 

1.                                      any change in the identity, position
description, or other noncompliance job responsibilities of the Compliance
Officer; a current list of the Compliance Committee members; a current list of
the Board members who are responsible for satisfying the Board of Directors
compliance obligations; and a current list of the Certifying Employees, along
with any changes made during the Reporting Period to the Compliance Committee,
Board of Directors, and Certifying Employees;

 

2.                                      the dates of each report made by the
Compliance Officer to the Board (written documentation of such reports shall be
made available upon request);

 

3.                                      the Board resolution required by
Section III.A.3 and a description of the documents and other materials required
by the Board, as well as any additional steps taken, in its oversight of the
compliance program and in support of making the resolution;

 

4.                                      for the first Reporting Period, a copy
of the Compliance Expert Review Report generated by the Compliance Expert
required by Section III.A.3;

 

5.                                      a list of any new or revised Policies
and Procedures required by Section III.B developed during the Reporting Period;

 

6.                                      a description of any changes to United
Therapeutics’ Training Plan developed pursuant to Section III.C and a summary of
any Board of Directors training provided during the Reporting Period;

 

7.                                      a summary of changes to the risk
assessment and internal review process required by Section III.D, including the
reasons for such changes;

 

8.                                      a summary of the following components of
the risk assessment and internal review process during the Reporting Period:
(a) work plans developed; (b) internal audits performed; (c) corrective action
plans developed in response to internal audits; and (d) steps taken to track the
implementation of the corrective action plans.

 

23

--------------------------------------------------------------------------------


 

Copies of any work plans, internal audit reports, and corrective action plans
shall be made available to OIG upon request;

 

9.                                      a complete copy of all reports prepared
pursuant to Section III.E and Appendix B and United Therapeutics’ response to
the reports, along with corrective action plan(s) related to any issues raised
by the reports;

 

10.                               a certification from the IRO regarding its
professional independence and objectivity with respect to United Therapeutics;

 

11.                               a summary of the disclosures in the disclosure
log required by Section III.F that relate to Federal health care programs or
Government Reimbursed Products, including at least the following information: a
description of the disclosure, the date the disclosure was received, the
resolution of the disclosure, and the date the disclosure was resolved (if
applicable). The complete disclosure log shall be made available to OIG upon
request;

 

12.                               a description of any changes to the Ineligible
Persons screening and removal process required by Section III.G, including the
reasons for such changes;

 

13.                               a summary describing any ongoing investigation
or legal proceeding required to have been reported pursuant to Section III.H.
The summary shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding;

 

14.                               a summary of Reportable Events (as defined in
Section III.I) identified during the Reporting Period;

 

15.                               a summary of the Independent Charity PAP
processes, policies, and procedures outlined in section III.J;

 

16.                               a description of all changes to the most
recently provided list of United Therapeutics’ locations (including addresses)
as required by Section V.A.12; and

 

17.                               the certifications required by Section V.C.

 

The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period.  Subsequent Annual Reports shall be received
by OIG

 

24

--------------------------------------------------------------------------------


 

no later than the anniversary date of the due date of the first Annual Report.

 

C.                                    Certifications.

 

1.                                      Certifying Employees. In each Annual
Report, United Therapeutics shall include the certifications of Certifying
Employees as required by Section III.A.4;

 

2.                                      Compliance Officer and President. The
Implementation Report and each Annual Report shall include a certification by
the Compliance Officer and President that:

 

a.                                      to the best of his or her knowledge,
except as otherwise described in the report, United Therapeutics is in
compliance with the requirements of this CIA;

 

b.                                      he or she has reviewed the report and
has made reasonable inquiry regarding its content and believes that the
information in the report is accurate and truthful;

 

c.                                       for each disease fund of an Independent
Charity PAP to which United Therapeutics made a donation during the Reporting
Period, the facts and circumstances relating to the donation were reviewed by
competent legal counsel and were found to be in compliance with all applicable
Federal health care program requirements, OIG guidance, and United Therapeutics’
policies and procedures (including those outlined in Section III.J); and

 

d.                                      for each patient assistance program that
United Therapeutics or any entity acting on behalf of United Therapeutics
operates or participates in (e.g., through cash or in-kind donations), the facts
and circumstances relating to the program were reviewed by competent legal
counsel and were found to be in compliance with all applicable Federal health
care program requirements, OIG guidance, and United Therapeutics’ policies and
procedures.

 

25

--------------------------------------------------------------------------------


 

D.                                    Designation of Information.

 

United Therapeutics shall clearly identify any portions of its submissions that
it believes are trade secrets, or information that is commercial or financial
and privileged or confidential, and therefore potentially exempt from disclosure
under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. United Therapeutics
shall refrain from identifying any information as exempt from disclosure if that
information does not meet the criteria for exemption from disclosure under FOIA.

 

VI.                               NOTIFICATIONS AND SUBMISSION OF REPORTS

 

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

OIG:

 

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

 

United Therapeutics:

 

Rebecca McCarty

Senior Vice President

Chief Compliance Officer

1735 Connecticut Ave, N.W.

Washington, DC 20009

Telephone: 202.483.7000

Facsimile: 202.518.8477

 

Unless otherwise specified, all notifications and reports required by this CIA
may be made by electronic mail, overnight mail, hand delivery, or other means,
provided that

 

26

--------------------------------------------------------------------------------


 

there is proof that such notification was received. Upon request by OIG, United
Therapeutics may be required to provide OIG with an electronic copy of each
notification or report required by this CIA in addition to a paper copy.

 

VII.                          OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

 

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of or copy United Therapeutics’ books, records, and other
documents and supporting materials and/or conduct on-site reviews of any of
United Therapeutics’ locations for the purpose of verifying and evaluating:
(a) United Therapeutics’ compliance with the terms of this CIA and (b) United
Therapeutics’ compliance with Federal health care program requirements. The
documentation described above shall be made available by United Therapeutics to
OIG or its duly authorized representative(s) at all reasonable times for
inspection, audit, and/or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
United Therapeutics’ owners, employees, contractors and directors who consent to
be interviewed at the individual’s place of business during normal business
hours or at such other place and time as may be mutually agreed upon between the
individual and OIG. United Therapeutics shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. United Therapeutics’ owners, employees, contractors and
directors may elect to be interviewed with or without a representative of United
Therapeutics present.

 

VIII.                     DOCUMENT AND RECORD RETENTION

 

United Therapeutics shall maintain for inspection all documents and records
relating to reimbursement from the Federal health care programs and to
compliance with this CIA for six years (or longer if otherwise required by law)
from the Effective Date.

 

IX.                              DISCLOSURES

 

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify United Therapeutics prior to any release by
OIG of information submitted by United Therapeutics pursuant to its obligations
under this CIA and identified upon submission by United Therapeutics as trade
secrets, or information that is commercial or financial and privileged or
confidential, under the FOIA rules. With respect to such releases, United
Therapeutics shall have the rights set forth at 45

 

27

--------------------------------------------------------------------------------


 

C.F.R. § 5.65(d).

 

X.                                   BREACH AND DEFAULT PROVISIONS

 

United Therapeutics is expected to fully and timely comply with all of its CIA
obligations.

 

A.                                    Stipulated Penalties for Failure to Comply
with Certain Obligations. As a contractual remedy, United Therapeutics and OIG
hereby agree that failure to comply with certain obligations as set forth in
this CIA may lead to the imposition of the following monetary penalties
(hereinafter referred to as “Stipulated Penalties”) in accordance with the
following provisions.

 

1.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day United Therapeutics fails to establish, implement or comply with any of
the following obligations as described in Section III:

 

a.                                      a Compliance Officer;

 

b.                                      a Compliance Committee;

 

c.                                       the Board of Directors compliance
obligations and the engagement of a Compliance Expert, the performance of a
Compliance Program Review and the preparation of a Compliance Program Review
Report;

 

d.                                      the management certification
obligations;

 

e.                                       written Policies and Procedures;

 

f.                                        training and education of Covered
Persons and Board Members;

 

g.                                       a risk assessment and internal review
process;

 

h.                                      a Disclosure Program;

 

28

--------------------------------------------------------------------------------


 

i.                                          Ineligible Persons screening and
removal requirements;

 

j.                                         notification of Government
investigations or legal proceedings;

 

k.                                      reporting of Reportable Events; and

 

l.                                          the Independent Charity PAP
processes, policies, and procedures required by Section III.J.

 

2.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day United Therapeutics fails to engage and use an IRO as required by
Section III.E, Appendix A, or Appendix B.

 

3.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day United Therapeutics fails to submit a complete Implementation Report,
Annual Report or any certification to OIG in accordance with the requirements of
Section V by the deadlines for submission.

 

4.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day United Therapeutics fails to submit any IRO Review report in accordance
with the requirements of Section III.E and Appendix B.

 

5.                                      A Stipulated Penalty of $1,500 for each
day United Therapeutics fails to grant access as required in Section VII. (This
Stipulated Penalty shall begin to accrue on the date United Therapeutics fails
to grant access.)

 

6.                                      A Stipulated Penalty of $50,000 for each
false certification submitted by or on behalf of United Therapeutics as part of
its Implementation Report, any Annual Report, additional documentation to a
report (as requested by OIG), or otherwise required by this CIA.

 

7.                                      A Stipulated Penalty of $1,000 for each
day United Therapeutics fails to comply fully and adequately with any obligation
of this CIA. OIG shall provide notice to United Therapeutics stating the
specific grounds for its determination that United Therapeutics has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps United
Therapeutics shall take to comply with the CIA. (This

 

29

--------------------------------------------------------------------------------


 

Stipulated Penalty shall begin to accrue 10 days after the date United
Therapeutics receives this notice from OIG of the failure to comply.) A
Stipulated Penalty as described in this Subsection shall not be demanded for any
violation for which OIG has sought a Stipulated Penalty under Subsections 1- 6
of this Section.

 

B.                                    Timely Written Requests for Extensions.
United Therapeutics may, in advance of the due date, submit a timely written
request for an extension of time to perform any act or file any notification or
report required by this CIA. Notwithstanding any other provision in this
Section, if OIG grants the timely written request with respect to an act,
notification, or report, Stipulated Penalties for failure to perform the act or
file the notification or report shall not begin to accrue until one day after
United Therapeutics fails to meet the revised deadline set by OIG.
Notwithstanding any other provision in this Section, if OIG denies such a timely
written request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three days after United
Therapeutics receives OIG’s written denial of such request or the original due
date, whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five days prior to the date by which any act is
due to be performed or any notification or report is due to be filed.

 

C.                                    Payment of Stipulated Penalties.

 

1.                                      Demand Letter.  Upon a finding that
United Therapeutics has failed to comply with any of the obligations described
in Section X.A and after determining that Stipulated Penalties are appropriate,
OIG shall notify United Therapeutics of: (a) United Therapeutics’ failure to
comply; and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties (this notification is referred to as the “Demand Letter”).

 

2.                                      Response to Demand Letter. Within 10
days after the receipt of the Demand Letter, United Therapeutics shall either: 
(a) cure the breach to OIG’s satisfaction and pay the applicable Stipulated
Penalties or (b) request a hearing before an HHS administrative law judge (ALJ)
to dispute OIG’s determination of noncompliance, pursuant to the agreed upon
provisions set forth below in Section X.E.  In the event United Therapeutics
elects to request an ALJ hearing, the Stipulated Penalties shall continue to
accrue until United Therapeutics cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.

 

30

--------------------------------------------------------------------------------


 

3.                                      Form of Payment. Payment of the
Stipulated Penalties shall be made by electronic funds transfer to an account
specified by OIG in the Demand Letter.

 

4.                                      Independence from Material Breach
Determination. Except as set forth in Section X.D.1.d, these provisions for
payment of Stipulated Penalties shall not affect or otherwise set a standard for
OIG’s decision that United Therapeutics has materially breached this CIA, which
decision shall be made at OIG’s discretion and shall be governed by the
provisions in Section X.D, below.

 

D.                                    Exclusion for Material Breach of this CIA.

 

1.                                      Definition of Material Breach.  A
material breach of this CIA means:

 

a.                                      repeated violations or a flagrant
violation of any of the obligations under this CIA, including, but not limited
to, the obligations addressed in Section X.A;

 

b.                                      a failure by United Therapeutics to
report a Reportable Event and take corrective action as required in
Section III.I;

 

c.                                       a failure to engage and use an IRO in
accordance with Section III.E, Appendix A, or Appendix B; or

 

d.                                      a failure to respond to a Demand Letter
concerning the payment of Stipulated Penalties in accordance with Section X.C.

 

2.                                      Notice of Material Breach and Intent to
Exclude. The parties agree that a material breach of this CIA by United
Therapeutics constitutes an independent basis for United Therapeutics’ exclusion
from participation in the Federal health care programs. The length of the
exclusion shall be in OIG’s discretion, but not more than five years per
material breach. Upon a determination by OIG that United Therapeutics has
materially breached this CIA and that exclusion is the appropriate remedy, OIG
shall notify United Therapeutics of: (a) United Therapeutics’ material breach;
and (b) OIG’s intent to exercise its contractual right to impose exclusion (this
notification is hereinafter referred to as the “Notice of Material Breach and
Intent to Exclude”).

 

31

--------------------------------------------------------------------------------


 

3.                                      Opportunity to Cure. United Therapeutics
shall have 30 days from the date of receipt of the Notice of Material Breach and
Intent to Exclude to demonstrate to OIG’s satisfaction that:

 

a.                                      the alleged material breach has been
cured; or

 

b.                                      the alleged material breach cannot be
cured within the 30 day period, but that: (i) United Therapeutics has begun to
take action to cure the material breach; (ii) United Therapeutics is pursuing
such action with due diligence; and (iii) United Therapeutics has provided to
OIG a reasonable timetable for curing the material breach.

 

4.                                      Exclusion Letter. If, at the conclusion
of the 30 day period, United Therapeutics fails to satisfy the requirements of
Section X.D.3, OIG may exclude United Therapeutics from participation in the
Federal health care programs. OIG shall notify United Therapeutics in writing of
its determination to exclude United Therapeutics (this letter shall be referred
to hereinafter as the “Exclusion Letter”). Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of United Therapeutics’ receipt of the Exclusion Letter. The
exclusion shall have national effect. Reinstatement to program participation is
not automatic. At the end of the period of exclusion, United Therapeutics may
apply for reinstatement by submitting a written request for reinstatement in
accordance with the provisions at 42 C.F.R. §§ 1001.3001-.3004.

 

E.                                     Dispute Resolution

 

1.                                      Review Rights. Upon OIG’s delivery to
United Therapeutics of its Demand Letter or of its Exclusion Letter, and as an
agreed-upon contractual remedy for the resolution of disputes arising under this
CIA, United Therapeutics shall be afforded certain review rights comparable to
the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R. Part 1005 as
if they applied to the Stipulated Penalties or exclusion sought pursuant to this
CIA. Specifically, OIG’s determination to demand payment of Stipulated Penalties
or to seek exclusion shall be subject to review by an HHS ALJ and, in the event
of an appeal, the HHS Departmental Appeals Board (DAB), in a manner consistent
with the provisions in 42 C.F.R. § 1005.2-1005.21.  Notwithstanding the language
in 42 C.F.R. § 1005.2(c), the request for a hearing involving Stipulated
Penalties shall be made within 10 days after receipt of the Demand Letter and
the request for a hearing involving

 

32

--------------------------------------------------------------------------------


 

exclusion shall be made within 25 days after receipt of the Exclusion Letter.
The procedures relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.

 

2.                                      Stipulated Penalties Review.
Notwithstanding any provision of Title 42 of the United States Code or Title 42
of the Code of Federal Regulations, the only issues in a proceeding for
Stipulated Penalties under this CIA shall be:  (a) whether United Therapeutics
was in full and timely compliance with the obligations of this CIA for which OIG
demands payment; and (b) the period of noncompliance. United Therapeutics shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any.  OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties.  If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders United
Therapeutics to pay Stipulated Penalties, such Stipulated Penalties shall become
due and payable 20 days after the ALJ issues such a decision unless United
Therapeutics requests review of the ALJ decision by the DAB. If the ALJ decision
is properly appealed to the DAB and the DAB upholds the determination of OIG,
the Stipulated Penalties shall become due and payable 20 days after the DAB
issues its decision.

 

3.                                      Exclusion Review. Notwithstanding any
provision of Title 42 of the United States Code or Title 42 of the Code of
Federal Regulations, the only issues in a proceeding for exclusion based on a
material breach of this CIA shall be whether United Therapeutics was in material
breach of this CIA and, if so, whether:

 

a.                                      United Therapeutics cured such breach
within 30 days of its receipt of the Notice of Material Breach; or

 

b.                                      the alleged material breach could not
have been cured within the 30 day period, but that, during the 30 day period
following United Therapeutics’ receipt of the Notice of Material Breach:
(i) United Therapeutics had begun to take action to cure the material breach
within that period; (ii) United Therapeutics pursued such action with due
diligence; and (iii) United Therapeutics provided to OIG within that period a
reasonable timetable for curing the material breach.

 

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for United Therapeutics,
only after a DAB

 

33

--------------------------------------------------------------------------------


 

decision in favor of OIG. United Therapeutics’ election of its contractual right
to appeal to the DAB shall not abrogate OIG’s authority to exclude United
Therapeutics upon the issuance of an ALJ’s decision in favor of OIG. If the ALJ
sustains the determination of OIG and determines that exclusion is authorized,
such exclusion shall take effect 20 days after the ALJ issues such a decision,
notwithstanding that United Therapeutics may request review of the ALJ decision
by the DAB. If the DAB finds in favor of OIG after an ALJ decision adverse to
OIG, the exclusion shall take effect 20 days after the DAB decision. United
Therapeutics shall waive its right to any notice of such an exclusion if a
decision upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds
in favor of United Therapeutics, United Therapeutics shall be reinstated
effective on the date of the original exclusion.

 

4.                                      Finality of Decision. The review by an
ALJ or DAB provided for above shall not be considered to be an appeal right
arising under any statutes or regulations. Consequently, the parties to this CIA
agree that the DAB’s decision (or the ALJ’s decision if not appealed) shall be
considered final for all purposes under this CIA.

 

XI.                              EFFECTIVE AND BINDING AGREEMENT

 

United Therapeutics and OIG agree as follows:

 

A.                                    This CIA shall become final and binding on
the date the final signature is obtained on the CIA.

 

B.                                    This CIA constitutes the complete
agreement between the parties and may not be amended except by written consent
of the parties to this CIA.

 

C.                                    All requirements and remedies set forth in
this CIA are in addition to and do not affect (1) United Therapeutics’
responsibility to follow all applicable Federal health care program requirements
or (2) the government’s right to impose appropriate remedies for failure to
follow applicable Federal health care program requirements.

 

D.                                    The undersigned United Therapeutics
signatories represent and warrant that they are authorized to execute this CIA.
The undersigned OIG signatories represent that they are signing this CIA in
their official capacity and that they are authorized to execute this CIA.

 

34

--------------------------------------------------------------------------------


 

E.                                     This CIA may be executed in counterparts,
each of which constitutes an original and all of which constitute one and the
same CIA. Electronically-transmitted signatures shall constitute acceptable,
binding signatures for purposes of this CIA.

 

35

--------------------------------------------------------------------------------


 

ON BEHALF OF UNITED THERAPEUTICS CORPORATION

 

/s/ Rebecca McCarty

 

12/14/2017

REBECCA MCCARTY

 

DATE

Chief Compliance Officer

 

 

United Therapeutics Corporation

 

 

 

 

 

 

 

 

/s/ William Sarraille

 

12/14/17

AMY DELINE

 

DATE

ROBERT KEELING

 

 

WILLIAM SARRAILLE

 

 

Sidley Austin LLP

 

 

Counsel for United Therapeutics Corporation

 

 

 

36

--------------------------------------------------------------------------------


 

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL OF THE DEPARTMENT OF HEALTH AND
HUMAN SERVICES

 

/s/ Lisa M. Re

 

12/18/17

LISA M. RE

 

DATE

Assistant Inspector General for Legal Affairs

 

 

Office of Inspector General

 

 

U.S. Department of Health and Human Services

 

 

 

 

 

 

 

 

/s/ Mary E. Riordan

 

12/18/2017

MARY E. RIORDAN

 

DATE

Senior Counsel

 

 

Office of Counsel to the Inspector General

 

 

 

37

--------------------------------------------------------------------------------


 

APPENDIX A

 

INDEPENDENT REVIEW ORGANIZATION

 

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

 

A.                                    IRO Engagement

 

1.                                      United Therapeutics shall engage an IRO
that possesses the qualifications set forth in Paragraph B, below, to perform
the responsibilities in Paragraph C, below. The IRO shall conduct the review in
a professionally independent and objective fashion, as set forth in Paragraph D.
Within 30 days after OIG receives the information identified in Section V.A.9 of
the CIA or any additional information submitted by United Therapeutics in
response to a request by OIG, whichever is later, OIG will notify United
Therapeutics if the IRO is unacceptable. Absent notification from OIG that the
IRO is unacceptable, United Therapeutics may continue to engage the IRO.

 

2.                                      If United Therapeutics engages a new IRO
during the term of the CIA, that IRO must also meet the requirements of this
Appendix. If a new IRO is engaged, United Therapeutics shall submit the
information identified in Section V.A.9 of the CIA to OIG within 30 days of
engagement of the IRO. Within 30 days after OIG receives this information or any
additional information submitted by United Therapeutics at the request of OIG,
whichever is later, OIG will notify United Therapeutics if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, United
Therapeutics may continue to engage the IRO.

 

B.                                    IRO Qualifications

 

The IRO shall:

 

1.                                      assign individuals to conduct the IRO
Reviews who have expertise in the pharmaceutical industry and in Federal health
care program requirements (including but not limited to, the Federal
Anti-Kickback Statute and the False Claims Act) applicable to the reviews being
conducted;

 

2.                                      assign individuals to design and select
samples for the Transactions Reviews who are knowledgeable about the appropriate
statistical sampling techniques; and

 

3.                                      have sufficient staff and resources to
conduct the reviews required by the CIA on a timely basis.

 

1

--------------------------------------------------------------------------------


 

C.                                    IRO Responsibilities

 

The IRO shall:

 

1.                                      perform each component of the IRO Review
in accordance with the specific requirements of the CIA;

 

2.                                      follow all applicable Federal health
care program requirements in making assessments in the IRO Review;

 

3.                                      request clarification from the
appropriate authority (e.g., CMS), if in doubt of the application of a
particular Federal health care program requirement;

 

4.                                      respond to all OIG inquires in a prompt,
objective, and factual manner; and

 

5.                                      prepare timely, clear, well-written
reports that include all the information required by Appendix B to the CIA.

 

D.                                    IRO Independence and Objectivity

 

The IRO must perform the IRO Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the U.S. Government Accountability Office.

 

E.                                     IRO Removal/Termination

 

1.                                      United Therapeutics and IRO. If United
Therapeutics terminates its IRO or if the IRO withdraws from the engagement
during the term of the CIA, United Therapeutics must submit a notice explaining
(a) its reasons for termination of the IRO or (b) the IRO’s reasons for its
withdrawal to OIG, no later than 30 days after termination or withdrawal. 
United Therapeutics must engage a new IRO in accordance with Paragraph A of this
Appendix and within 60 days of termination or withdrawal of the IRO.

 

2.                                      OIG Removal of IRO. In the event OIG has
reason to believe the IRO does not possess the qualifications described in
Paragraph B, is not independent and objective as set forth in Paragraph D, or
has failed to carry out its responsibilities as described in Paragraph C, OIG
shall notify United Therapeutics in writing regarding OIG’s basis for
determining that the IRO has not met the requirements of this Appendix. United
Therapeutics shall have 30 days from the date of OIG’s written notice to provide
information regarding the IRO’s qualifications, independence or performance of
its responsibilities in order to resolve the concerns identified by OIG. If,
following OIG’s review of any information provided by United Therapeutics
regarding the IRO, OIG determines that the IRO has not met the requirements of
this Appendix, OIG shall notify

 

2

--------------------------------------------------------------------------------


 

United Therapeutics in writing that United Therapeutics shall be required to
engage a new IRO in accordance with Paragraph A of this Appendix. United
Therapeutics must engage a new IRO within 60 days of its receipt of OIG’s
written notice. The final determination as to whether or not to require United
Therapeutics to engage a new IRO shall be made at the sole discretion of OIG.

 

3

--------------------------------------------------------------------------------


 

CIA with United Therapeutics Corporation

Appendix B

 

I.                                                IRO Engagement, General
Description

 

As specified more fully below, United Therapeutics shall retain an Independent
Review Organization (IRO) to perform engagements to assist United Therapeutics
in assessing and evaluating its systems, processes, policies, and procedures
related to Contribution and Assistance Related Functions and, potentially,
Promotional Functions, as defined in the CIA (IRO Reviews). The IRO Reviews
shall consist of two components - a systems review (Systems Review) and a
transactions review (Transactions Review) as described more fully below. United
Therapeutics may engage, at its discretion, a single entity to perform both
components of the IRO Reviews provided that the entity has the necessary
expertise and capabilities to perform both.

 

If there are no material changes in United Therapeutics’ systems, processes,
policies, and procedures relating to Contribution and Assistance Related
Functions, the IRO shall perform the Systems Review for the first and fourth
Reporting Periods. If United Therapeutics materially changes its systems,
processes, policies, and procedures relating to Contribution and Assistance
Related Functions, the IRO shall perform a Systems Review for the Reporting
Period(s) in which such changes were made in addition to conducting the Review
as set forth above. The additional Systems Review(s) shall consist of: 1) an
identification of the material changes; 2) an assessment of whether other
systems, processes, policies, and procedures previously reported did not
materially change; and 3) a review of the systems, processes, policies, and
procedures that materially changed. The IRO shall conduct the Transactions
Review for each Reporting Period of the CIA.

 

II.                                           IRO Systems Review

 

The Systems Review shall be a review of United Therapeutics’ systems, processes,
policies, and procedures (including the controls on those systems, processes,
policies, and procedures) relating to select Contribution and Assistance Related
Functions. Where practical, United Therapeutics personnel may compile
documentation, schedule and organize interviews, and undertake other efforts to
assist the IRO in performing the Systems Review. The IRO is not required to
undertake a de novo review of the information gathered or activities undertaken
by United Therapeutics pursuant to the preceding sentence.

 

More specifically, the IRO shall review United Therapeutics’ systems, processes,
policies, and procedures associated with the following (hereafter “Reviewed
Policies and Procedures”):

 

1

--------------------------------------------------------------------------------


 

1)                                     United Therapeutics’ systems, policies,
processes, and procedures relating to arrangements and interactions with
(including donations to and sponsorship of) independent third-party patient
assistance programs (Independent Charity PAPs).

 

This review shall include an assessment of the following:

 

a.              United Therapeutics’ organizational structure as it relates to
arrangements and interactions with Independent Charity PAPS, including:

 

i.                  the identification of those individuals, departments, or
groups within United Therapeutics (e.g., the Compliance Officer, the Grants
Committee, legal, compliance, medical affairs, executive level officers) that
have responsibility for, or involvement with, such arrangements and
interactions;

 

ii.               the respective scope and nature of the responsibilities of
each individual, department, or group with responsibility for, or involvement
with, arrangements and interactions with Independent Charity PAPs;

 

iii.            the identification of those individuals, departments, or groups
within United Therapeutics (e.g., the commercial organization) that are
precluded from involvement with arrangements and interactions with Independent
Charity PAPs; and

 

iv.           the manner by which the separation of Independent Charity PAP-
related responsibilities from the commercial organization is enforced.

 

b.              United Therapeutics’ written policies and procedures as they
relate to arrangements and interactions with Independent Charity PAPs,
including:

 

i.                  the criteria governing whether and under what circumstances
United Therapeutics would donate to an Independent Charity PAP or any specific
disease state fund of such a PAP;

 

ii.               communications (including any limitations on such
communications) between any representatives of United Therapeutics and any
Independent Charity PAP (including the identity of individuals authorized to
engage in such communications, the circumstances of such communications, and the
subject matter of such communications including the exchange of any data);

 

iii.            communications (including any limitations on such
communications) between those individuals, departments, or groups

 

2

--------------------------------------------------------------------------------


 

within United Therapeutics with responsibility for Independent Charity PAPs and
the commercial organization of United Therapeutics (including the identity of
individuals authorized to engage in such communications, the circumstances of
such communications, and the subject matter of such communications); and

 

iv.           communications (including any limitations on such communications)
between representatives of United Therapeutics and health care providers or
patients regarding assistance available through any Independent Charity PAP.

 

c.               United Therapeutics’ policies and practices as they relate to
the budgeting process applicable to donations to Independent Charity PAPs as
outlined in Section III.J.2, including as it relates to initial or annual
donation amounts and any supplemental amounts;

 

d.              United Therapeutics’ policies and practices as they relate to
the process by which decisions about the following are made and approved: i)
whether to donate (or continue to donate) to a particular Independent Charity
PAP; and ii) the amount of the donation (including any initial or annual amount
and any supplemental amount);

 

e.               United Therapeutics’ policies and practices as they relate to
donations made by United Therapeutics to any Independent Charity PAPs as
referenced in Section III.J.3, including the internal review process followed in
connection with any donations to Independent Charity PAPs; and

 

f.                United Therapeutics’ policies and practices as they relate to
information provided, directly or indirectly, to the public about the
availability of patient assistance for United Therapeutics’ products.

 

2)                                     United Therapeutics’ systems, policies,
processes, and procedures relating to any patient assistance program that was
formed or is funded, controlled, or operated (directly or indirectly) by United
Therapeutics or any person or entity acting on behalf of (or affiliated with)
United Therapeutics (including, but not limited to, its employees, agents,
officers, shareholders, or contractors). This shall include any programs
designed to provide free product or to provide other assistance (e.g., coupons)
to patients to reduce or eliminate the cost of copayments for drugs. These
programs shall be collectively referred to as “Pharmaceutical Manufacturer
PAPs”.

 

This review shall include an assessment of the following:

 

3

--------------------------------------------------------------------------------


 

a.              United Therapeutics’ organizational structure as it relates to
Pharmaceutical Manufacturer PAPs, including:

 

i.                  the identification of those individuals, departments, or
groups within United Therapeutics that have responsibility for, or involvement
with Pharmaceutical Manufacturer PAPs; and

 

ii.               the respective scope and nature of the responsibilities of
each individual, department, or group with responsibility for, or involvement
with, Pharmaceutical Manufacturer PAPs.

 

b.              United Therapeutics’ written policies and procedures as they
relate to Pharmaceutical Manufacturer PAPs, including:

 

i.                  the nature and amounts (or value) of the assistance provided
to patients under each of the Pharmaceutical Manufacturer PAPs;

 

ii.               the eligibility criteria governing whether and under what
circumstances United Therapeutics provides assistance to patients under each of
the Pharmaceutical Manufacturer PAPs;

 

iii.            United Therapeutics’ external communications about the
Pharmaceutical Manufacturer PAPs;

 

iv.           the maintenance of records regarding free product and other
assistance provided to or through Pharmaceutical Manufacturer PAPs;

 

v.              ensuring effective communication between United Therapeutics,
Pharmaceutical Manufacturer PAPs, or both, and Medicare Part D plans; and

 

vi.           billing for free product provided to or through Pharmaceutical
Manufacturer PAPs.

 

c.               United Therapeutics’ policies and practices as they relate to
the budgeting process for financial or in-kind assistance provided under any
Pharmaceutical Manufacturer PAPs, including as they relate to initial or annual
donation amounts and any supplemental amounts;

 

d.              United Therapeutics’ policies and practices as they relate to
the process by which decisions about the following are made and approved: i)
whether to provide (or continue to provide) assistance through any
Pharmaceutical Manufacturer PAP; and ii) the amount (or value) of the assistance
to be provided through each program (including any initial or annual amount and
any supplemental amount);

 

4

--------------------------------------------------------------------------------


 

e.               United Therapeutics’ policies and practices as they relate to
any contracts or arrangements entered between United Therapeutics and outside
entities relating to any Pharmaceutical Manufacturer PAPs or the distribution of
free product, including the individuals, groups, or departments involved in the
negotiation process, the requirements and terms of the contracts or
arrangements, and the review and approval of such contracts or arrangements.

 

III.                                      IRO Systems Review Report

 

The IRO shall prepare a report based upon each Systems Review. For each of the
Reviewed Policies and Procedures identified in Section II above, the report
shall include the following items:

 

1)             a description of the documentation (including policies) reviewed
and any personnel interviewed;

 

2)             a detailed description of United Therapeutics’ systems, policies,
processes, and procedures relating to the items identified in Sections II.1-2
above, including a general description of United Therapeutics’ control and
accountability systems (e.g., documentation and approval requirements, and
tracking mechanisms) and written policies regarding the Reviewed Policies and
Procedures;

 

3)             a description of the manner in which the control and
accountability systems and the written policies relating to the items identified
in Sections II.1-2 above are made known or disseminated within United
Therapeutics;

 

4)             a detailed description of any system(s) used to track requests
for donations or other assistance from any Independent Charity PAP;

 

5)             a detailed description of any system(s) used to track donations
or other assistance provided in response to requests from Independent Charity
PAPs;

 

6)             a detailed description of any system(s) used to track requests
for donations or other assistance from or through any Pharmaceutical
Manufacturer PAP;

 

7)             a detailed description of any system(s) used to track donations
or other assistance provided in response to requests from or through any
Pharmaceutical Manufacturer PAP;

 

5

--------------------------------------------------------------------------------


 

8)             findings and supporting rationale regarding any weaknesses in
United Therapeutics’ systems, processes, policies, and procedures relating to
the Reviewed Policies and Procedures, if any; and

 

9)             recommendations to improve any of the systems, policies,
processes, or procedures relating to the Reviewed Policies and Procedures, if
any.

 

IV.                   IRO Transactions Review

 

As described more fully below in Sections IV.A-C, the Transactions Review shall
include: (1) a review of United Therapeutics’ arrangements with selected
Independent Charity PAPs; and (2) a review of up to three additional items
identified by OIG in accordance with Section III.E.2 of the CIA (hereafter
“Additional Items”.) The IRO shall report on all aspects of its reviews in the
Transactions Review Reports.

 

A.                    IRO Review of Arrangements with Independent Charity PAPs

 

The IRO shall conduct a review and assessment of United Therapeutics’ compliance
with the Independent Charity PAP processes, policies, and procedures outlined in
Section III.J of the CIA. More specifically, the IRO shall review the
arrangements and interactions with all Independent Charity PAPs or disease state
funds with which United Therapeutics entered charitable donation arrangements
during the Reporting Period.

 

For purposes of this IRO review, the term “Reviewed Materials” shall include the
following for each Independent Charity PAP reviewed: 1) all budget-related
documents; 2) all documents relating to any decision to provide donations to the
Independent Charity PAP; 3) any agreements between United Therapeutics and the
Independent Charity PAP; 4) all email, correspondence and other documents
reflecting communications and interactions between United Therapeutics and the
Independent Charity PAP; 5) all email, correspondence and other documents
reflecting communications and interactions within United Therapeutics (or
between United Therapeutics and any entity acting on its behalf) relating to the
arrangement with the Independent Charity PAP; and 6) other available information
relating to the arrangements and interactions between United Therapeutics and
the selected Independent Charity PAP. In addition to reviewing documents and
written materials, the IRO shall also interview individuals at United
Therapeutics who have responsibility for arrangements and interactions with
Independent Charity PAPs.

 

For each Independent Charity PAP selected as part of the IRO review, the IRO
shall assess the Reviewed Materials and conduct interviews to evaluate whether
the Independent Charity PAP-related activities were conducted in a manner
consistent with United Therapeutics’ policies and procedures including those
described in Section III.J of

 

6

--------------------------------------------------------------------------------


 

the CIA and with OIG guidance. More specifically, the IRO Review shall evaluate
and identify:

 

1)             Whether activities relating to arrangements and interactions with
the Independent Charity PAP were undertaken by the appropriate individuals,
departments, or groups within United Therapeutics in accordance with the
company’s policies and procedures including those outlined in Section III.J of
the CIA;

 

2)             Whether United Therapeutics’ commercial organization (as defined
in Section III.J) played a role in any arrangement or interaction with the
Independent Charity PAP in violation of United Therapeutics’ policies and
procedures or OIG guidance;

 

3)             Whether United Therapeutics followed the budgeting policies and
practices outlined in Section III.J.2 of the CIA with regard to any initial or
annual donation amounts to the Independent Charity PAP and any supplemental
amounts;

 

4)             Whether United Therapeutics followed the decision-making and
approval process outlined in Section III.J of the CIA with regard to any
decisions: i) whether to donate (or continue to donate) to the Independent
Charity PAP; ii) the amount of the donation (including any initial or annual
amount and any supplemental amount); and iii) the criteria governing whether
United Therapeutics would donate to the Independent Charity PAP or any specific
disease state fund of such a PAP;

 

5)             Whether United Therapeutics followed the policies and practices
outlined in Section III.J.3 of the CIA in connection with all donations made by
United Therapeutics to any Independent Charity PAP, including as they pertain to
the internal review of potential donations and the adherence to the criteria
specified in Section III.J.3;

 

6)             Any communications that occurred between any representatives of
United Therapeutics and the Independent Charity PAP (including the identity of
individuals authorized to engage in such communications, the circumstances of
such communications, and the subject matter of such communications (including
the exchange of any data)) and whether any such communications complied with
United Therapeutics’ policies and procedures and OIG guidance;

 

7

--------------------------------------------------------------------------------


 

7)             Any communications that occurred between the groups or
departments within United Therapeutics responsible for Independent Charity PAP
functions and the commercial organization and whether any such communications
complied with United Therapeutics’ policies and procedures;

 

8)             Any communications that occurred between any representatives of
United Therapeutics and health care providers or patients relating to assistance
available through the Independent Charity PAP and whether any such
communications complied with United Therapeutics’ policies and procedures;

 

9)             Whether, for each donation from United Therapeutics to any
Independent Charity PAP, United Therapeutics complied with the requirements
outlined in Sections III.J.3; and

 

10)      Whether, based on its review, the IRO found that United Therapeutics
exerted influence or control over the Independent Charity PAP in violation of
United Therapeutics’ policies and procedures, including those outlined in
Section III.J.3.

 

B.                    IRO Review of Additional Items

 

As set forth in Section III.E.2 of the CIA, for each Reporting Period, OIG at
its discretion may identify up to three additional items for the IRO to review
(hereafter “Additional Items”). The Additional Items may include activities
undertaken by United Therapeutics in connection with Promotional Functions, as
defined in Section II.C.3 of the CIA. For the second through fifth Reporting
Periods, the Additional Items Review may include activities undertaken by United
Therapeutics in connection with any Pharmaceutical Manufacturer PAP, including
the provision of free product to patients.

 

No later than 150 days prior to the end of the applicable Reporting Period, OIG
shall notify United Therapeutics of the nature and scope of the IRO review to be
conducted for each of the Additional Items. Prior to undertaking the review of
the Additional Items, the IRO and/or United Therapeutics shall submit an audit
work plan to OIG for approval.

 

The IRO shall conduct the review of the Additional Items based on a work plan
approved by OIG. The IRO shall include information about its review of each
Additional Item in the Transactions Review Report (including a description of
the review conducted for each Additional Item; the IRO’s findings based on its
review for each Additional Item; and the IRO’s recommendations for any changes
in United Therapeutics’ systems, processes, policies, and procedures based on
its review of each Additional Item).

 

United Therapeutics may propose to OIG that relevant internal audit(s) and/or
other

 

8

--------------------------------------------------------------------------------


 

reviews conducted by outside entities at United Therapeutics’ request be
substituted for one or more of the Additional Item reviews that would otherwise
be conducted by the IRO for the applicable Reporting Period. OIG retains sole
discretion over whether, and in what manner, to allow United Therapeutics’
internal audit work to be substituted for a portion of the Additional Items
review conducted by the IRO.

 

In making its decision, OIG agrees to consider, among other factors, the nature
and scope of United Therapeutics’ planned monitoring activities and internal
audit work, the results of the Transactions Review(s) during prior Reporting
Period(s), and United Therapeutics’ demonstrated audit capabilities to perform
the proposed audit work internally. If OIG denies United Therapeutics’ request
to permit its internal audit work to be substituted for a portion of the IRO’s
review of Additional Items in a given Reporting Period, United Therapeutics
shall engage the IRO to perform the Review as outlined in this Section IV.

 

If OIG agrees to permit certain of United Therapeutics’ internal audit work for
a given Reporting Period to be substituted for a portion of an Additional Items
review, such internal work may be subject to verification by the IRO
(Verification Review). In such an instance, OIG would provide additional details
about the scope of the Verification Review to be conducted by the IRO.

 

C.                                            Transactions Review Report

 

For each Reporting Period, the IRO shall prepare a report based on its
Transactions Reviews.  The report shall include the following:

 

1.               General Elements to Be Included in Report

 

a)             Review Objectives: A clear statement of the objectives intended
to be achieved by each part of the review;

 

b)             Review Protocol: A detailed narrative description of the
procedures performed and a description of the sampling unit and universe
utilized in performing the procedures for each sample reviewed; and

 

c)              Sources of Data: A full description of documentation and other
information, if applicable, relied upon by the IRO in performing the
Transactions Review.

 

2.               Results to be Included in Report

 

The following results shall be included in each Transactions Review Report:

 

9

--------------------------------------------------------------------------------


 

(for the review of Independent Charity PAP arrangements)

 

a)             a list of the Independent Charity PAPs with which United
Therapeutics entered arrangements or had interactions during the Reporting
Period;

 

b)             for each Independent Charity PAP for which the IRO reviewed
arrangements or interactions during the Reporting Period: i) a description of
the review conducted by IRO; and ii) a summary of all instances in which it
appears that United Therapeutics failed to follow its policies and procedures
and/or OIG guidance regarding its arrangements or interactions with the
Independent Charity PAP;

 

c)              for each Independent Charity PAP reviewed by the IRO, findings
regarding each element specified above in Sections IV.A.1-10;

 

d)             the findings and supporting rationale regarding any overall
weaknesses in United Therapeutics’ systems, processes, policies, procedures, and
practices relating to its arrangements and interactions with Independent Charity
PAPs; and

 

e)              recommendations, if any, for changes in United Therapeutics’
systems, processes, policies, procedures, and practices that would correct or
address any weaknesses or deficiencies uncovered during the Transactions Review
with respect to its arrangements and interactions with Independent Charity PAPs.

 

(Relating to the Review of Additional Items)

 

a)             for each Additional Item reviewed, a description of the review
conducted;

 

b)             for each Additional Item reviewed, the IRO’s findings based on
its review;

 

c)              for each Additional Item reviewed, the findings and supporting
rationale regarding any weaknesses in United Therapeutics’ systems, processes,
policies, procedures, and practices relating to the Additional Item; and

 

d)             for each Additional Item reviewed, recommendations, if any, for
changes in United Therapeutics’ systems, processes, policies, and procedures
that would correct or address any weaknesses or deficiencies uncovered during
the review.

 

10

--------------------------------------------------------------------------------